Case 1:19-cv-06053-EK-LB Document 14 Filed 08/07/20 Page 1 of 8 PageID #: 162



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

JOSEPH BREFO-SARPONG,

                          Petitioner,                 MEMORANDUM & ORDER
                                                      19-CV-6053(EK)(LB)
                   -against-

SUPERINTENDENT WALCOTT, Orleans
Correctional Facility

                          Respondent.

------------------------------------x

ERIC KOMITEE, United States District Judge:

             Joseph Brefo-Sarpong, appearing pro se, filed this

petition for a writ of habeas corpus under 28 U.S.C. § 2254.

Respondent moved to dismiss the petition on the ground that all

of Petitioner’s claims remain unexhausted.            For the reasons set

forth below, Respondent’s motion is granted, and the petition is

dismissed without prejudice.



             Petitioner was arrested on August 30, 2016 and charged

with two counts of Operating as a Major Trafficker, N.Y. Penal

Law § 220.77(2).      Petition (Pet.) at 2,1 ECF No. 1.         On January

10, 2018, Petitioner pleaded guilty to one such count; he was

sentenced to eight and one-half years in prison, followed by




     1   The citations to the petition refer to the pagination assigned by ECF.

                                        1
Case 1:19-cv-06053-EK-LB Document 14 Filed 08/07/20 Page 2 of 8 PageID #: 163



five years of post-release supervision.         Id. at 1, 43.     Judgment

was entered on January 31, 2018.         Id. at 13.

           On November 20, 2018, Petitioner filed a motion to

vacate the conviction under N.Y. Criminal Procedure Law § 440.10

in New York State Supreme Court, Richmond County.           Id. at 13.

By order dated April 17, 2019, the court denied that motion in

part on procedural grounds, finding that the claims raised

should have been brought on direct appeal instead of in a

Section 440.10 proceeding.       Id. at 43-44 (People v. Brefo-

Sarpong, Indictment No. 225-2016, at 1-2 (N.Y. Sup. Ct. Apr. 17,

2019)).   The court noted that Petitioner had not filed a direct

appeal.   Id. at 44.

           Petitioner had moved the Appellate Division, Second

Department for an extension of time to appeal the January 31,

2018 judgment.    Pet. at 4.     On April 11, 2019, the Second

Department deemed Petitioner’s moving papers to be a timely

notice of appeal.      Id. at 33.   According to an attachment to the

instant petition, on May 2, 2019, Petitioner filed an actual

notice of appeal with the Appellate Division.          Id. at 35.

           Plaintiff also attaches to the petition a letter dated

July 26, 2019 to the Clerk’s Office of the Second Department

“seeking the right to prosecute this appeal” pro se and seeking

leave to “consolidat[e]” the Section 440.10 judgment “with the

direct review.”     Id. at 38.

                                     2
Case 1:19-cv-06053-EK-LB Document 14 Filed 08/07/20 Page 3 of 8 PageID #: 164



             On October 25, 2019, while his state appeal was still

pending, Petitioner filed this habeas petition, asserting four

grounds for relief: (1) the state court lacked jurisdiction;

(2) his guilty plea was not knowing and voluntary because the

trial court judge failed to advise him of the imposition of

post-release supervision; (3) he received ineffective assistance

of trial counsel; and (4) N.Y. Penal Law § 220.77(2) is void for

vagueness.     Id. at 5-11.

             On January 30, 2020, Respondent moved to dismiss the

habeas petition without prejudice due to Petitioner’s failure to

exhaust his claims in state court.         Notice of Mot., ECF No. 8.

Respondent also asked that if the Court were to deny the motion

to dismiss, Respondent be granted additional time to file a

response to the petition, id., which would include the trial

court record.

             In support of the motion to dismiss, Respondent filed

a declaration by Assistant District Attorney Thomas B. Litsky2


      2 The Litsky Declaration was originally filed on January 30, 2020
without Litsky’s signature. ECF No. 8-1. On February 21, 2020, Petitioner
filed a motion to strike the declaration due to this error. ECF No. 10. On
February 24, 2020, Respondent filed a signed version of the Litsky
Declaration and served a copy on Petitioner. ECF No. 9. On March 6, 2020,
Petitioner moved to dismiss the signed Litsky Declaration, arguing it
violated the amendment procedures in Fed. R. Civ. P. 15. ECF No. 11.

      Rule 11(a) of the Federal Rules of Civil Procedure states, “Every
pleading, written motion, and other paper must be signed by at least one
attorney of record in the attorney's name . . . The court must strike an
unsigned paper unless the omission is promptly corrected after being called
to the attorney's or party's attention.” Therefore, failure to sign is
generally considered a mere technical defect if attributed to inadvertence or
excusable neglect. Cf. Wrenn v. New York City Health & Hosps. Corp., 104

                                      3
Case 1:19-cv-06053-EK-LB Document 14 Filed 08/07/20 Page 4 of 8 PageID #: 165



(the “Litsky Declaration”), made upon Litsky’s review of

“records on file in the Richmond County District Attorney’s

Office and . . . and [a January 20, 2020] telephone conversation

with the Clerk’s Office at the Appellate Division, Second

Department.”    Litsky Decl. ¶ 3, ECF No. 8-1.         Litsky reports

that the Clerk’s Office informed him that Petitioner never

perfected his direct appeal, that the appeal is still pending,

and that it has not yet been dismissed by the court for failure

to perfect.    Id. ¶ 10.

            The Litsky Declaration acknowledges the District

Attorney’s Office’s receipt of a “service copy” of Petitioner’s

July 26, 2019 letter to the Second Department.           Id. ¶ 9.

However, according to the Litsky Declaration, the Clerk’s Office

at the Second Department informed him that they had no record of

receiving or docketing that letter motion.           Id. ¶ 10.

            Following Respondent’s motion to dismiss, Petitioner

filed three submissions with this Court.          Only the third

submission, filed on May 26, 2020, addresses Respondent’s

argument that Petitioner’s claims have not been exhausted.              Mot.

to Compel, ECF. No. 13.3      Petitioner alleges, conclusorily, that


F.R.D. 553, 556–57 (S.D.N.Y. 1985) (finding no excusable neglect where, after
defendant pointed out of the defect, the plaintiff took over five weeks to
provide the court with a signed pleading). Here, Respondent’s initial
failure to sign falls into the excusable neglect category. Petitioner’s
motion to strike is denied.
      3 In light of this Order dismissing the petition, Petitioner’s motion to
compel production of the state court record, ECF No. 13, is denied as moot.

                                      4
Case 1:19-cv-06053-EK-LB Document 14 Filed 08/07/20 Page 5 of 8 PageID #: 166



he “exhausted his remedies,” id. at 3, while at the same time

questioning whether the exhaustion requirement should apply in

light of the COVID-19 pandemic, see id. at 4, and stating that

he “made an attempt to appeal the [Section 440.10] motion,” id.

at 6.4



            Pursuant to 28 U.S.C. § 2254(b)(1)(A), subject to

limited exceptions not currently in issue, an application for a

writ of habeas corpus shall not be granted “unless it appears

that the applicant has exhausted the remedies available in the

courts of the State.”       To fulfill this exhaustion requirement,

“a petitioner must have presented the substance of his federal

claims to the highest court of the pertinent state.”              Bossett v.

Walker, 41 F.3d 825, 828 (2d Cir. 1994) (internal quotations

omitted).

            To exhaust claims resolvable on the trial record, a

petitioner in New York “must first appeal his or her conviction

to the Appellate Division, and then must seek further review of

that conviction by applying to the Court of Appeals for a

certificate granting leave to appeal.”           Galdamez v. Keane, 394

F.3d 68, 74 (2d Cir. 2005).        It is evident from both parties’

submissions that Petitioner filed notice of a direct appeal.


      4 The Litsky Declaration controverts this last assertion as well. Litsky
declares, “[n]or did the Court have any motion seeking leave to appeal the order
denying relief under Criminal Procedure Law § 440.10.” Litsky Decl. ¶ 10.

                                       5
Case 1:19-cv-06053-EK-LB Document 14 Filed 08/07/20 Page 6 of 8 PageID #: 167



However, Petitioner submits no evidence that this appeal was

ever concluded, and according to Respondent it remains

unperfected.    Therefore, the claims he asserts in this petition

– the same claims he raised in the Section 440.10 motion,

according to the Section 440.10 briefs and order he attached to

the petition – should be raised on direct review.

           Neither has Petitioner exhausted any constitutional

claims through a Section 440.10 motion to vacate the judgment.

Although the state Supreme Court denied Petitioner’s Section

440.10 motion in part on the ground that the claims should have

been brought on direct appeal, the record does not demonstrate

that Petitioner sought leave to appeal that decision.            See

Pesina v. Johnson, 913 F.2d 53 (2d Cir. 1990) (a petitioner must

also present Section 440.10 claims to the highest state court,

even if the statutory time limit for petitioner to appeal the

denial of a Section 440.10 motion has passed).

           Dismissal of this action does not put Petitioner at

risk of violating the one-year limitations period imposed on

habeas petitions by 28 U.S.C. § 2244(d).         The limitations period

begins to run once a “final” judgment is entered – that is, “the

conclusion of direct review or the expiration of the time for

seeking such review.”      28 U.S.C. § 2244(d)(1)(A); see also

Campos v. Smith, No. 15-CV-6580, 2017 WL 1025850, at *3

(E.D.N.Y. Mar. 15, 2017) (“[E]even if petitioner does not

                                     6
Case 1:19-cv-06053-EK-LB Document 14 Filed 08/07/20 Page 7 of 8 PageID #: 168



perfect his direct appeal, petitioner’s judgment will only be

considered final thirty days after the Appellate Division

dismisses the appeal as abandoned and if petitioner does not

seek leave to appeal to the New York Court of Appeals.”).             There

is no indication a final judgment has been entered against

Petitioner; therefore the limitations period has not yet begun

to run.

             In addition, a petition dismissed for failure to

exhaust state-court remedies does not count for the purpose of

determining whether a future petition is second or

successive.     See Murray v. Greiner, 394 F.3d 78, 80-81 (2d Cir.

2005) (noting that, for purposes of Section 2254 petitions,

dismissal of a petition for “correctable error” including

“failure to exhaust state remedies” is not an “adjudication on

the merits” that would render a subsequent petition “second or

successive”); Camarano v. Irvin, 98 F.3d 44, 46 (2d Cir. 1996)

(no “second or successive” petition within the meaning of

28 U.S.C. § 2244 where earlier petition was dismissed without

prejudice for failing to exhaust state remedies).



             For the foregoing reasons, the petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 is dismissed without

prejudice.    In addition, Petitioner’s motion to strike, ECF

No. 10, is denied and his motion to compel production of the

                                     7
Case 1:19-cv-06053-EK-LB Document 14 Filed 08/07/20 Page 8 of 8 PageID #: 169



state-court record, ECF No. 13, is denied as moot.           Because

Petitioner has not made a substantial showing of the denial of

constitutional right, a certificate of appealability will not

issue.   28 U.S.C. § 2253.     The Court certifies pursuant to

28 U.S.C. § 1915(a)(3) that any appeal would not be taken in

good faith and in forma pauperis status is therefore denied for

purpose of an appeal.      Coppedge v. United States, 369 U.S. 438,

444-45 (1962).


     SO ORDERED.

                                   /s Eric Komitee___________________
                                   ERIC KOMITEE
                                   United States District Judge


Dated:     August 7, 2020
           Brooklyn, New York




                                     8
